YOUNG, J.
Frank Gibson and the Arbuckle-Ryan Co. entered into a written contract by which the company was to sell to Gibson, a traction engine, in consideration of machinery of Gibson’s and $710 to be paid in installments as evidenced by three promissory notes. The traction engine was sent to Gibson, but he did not pay the first payment thereon. He was sued by the Company which recovered judgment. Said judgment was later vacated when Gibson filed an answer and cross-petition claiming that the Company had agreed to repair and rebuild said traction engine, so that he could use it for the purpose of threshing.
Gibson contended that there had been a failure to insert this condition into the contract, and the engine was, by mutual mistake, delivered to him in a condition not usable for the purpose required. Gibson avers that he has been ready at all times to return said traction engine and has demanded his notes. The Company replied that the condition was for a second-hand engine and nothing about repairing it for the purpose specified by Gibson was mentioned. The company alleged that just previous to the sale the engine was repaired. The Common Pleas judgment was for Gibson. Error was prosecuted and the Company assigned the following grounds as error:
1. Verdict was against weight of evidence.
2. Court erred in charge to jury.
3. Court erred in the admission of testimony.
,4. In refusing to direct a verdict for company.
The court of appeals held:
1. The term “further warranty” in the contract means none other than that expressed therein or necessarily implied from its language, and should be construed in the light of 8395 GC, requiring that the goods shall be reasonably fit for the purpose intended.
2. Charge of the trial court was erroneous, as not being an explanation or interpretation to guide the jury in reaching a fair and reasonable conclusion.
3. Verdict is against the weight of evidence.
Judgment reversed, and cause remanded.